Exhibit 10.5

SERVICE MODULE

FOR

CUSTODIAL SERVICES

between

BTC RECIPIENTS

and

STATE STREET

 

Custodial Services Service Module

   | State Street CONFIDENTIAL



--------------------------------------------------------------------------------

This Service Module for Custodial Services (the “Service Module”), dated as of
February 28, 2013 (the “Service Module Effective Date”), is made and entered
into by and between each BTC Recipient listed in Schedule 11-A (each a “BTC
Recipient” and collectively the “BTC Recipients”) and State Street Bank and
Trust Company (“State Street”). The BTC Recipients and State Street are
collectively referred to as the “Parties” and individually as a “Party.”

WHEREAS, each BTC Recipient desires to place and maintain all or a portion of
its portfolio securities and other assets including cash in the custody of State
Street;

WHEREAS, State Street has indicated its willingness to so act, subject to the
terms and conditions of this Service Module;

NOW, THEREFORE, for and in consideration of the agreements set forth below and
intending to be legally bound, the Parties hereby agree as follows:

 

1. BACKGROUND.

 

1.1 Purpose. This Service Module is made and entered into with reference to the
following:

 

  (a) Each of the BTC Recipients and State Street entered into a Master Services
Agreement dated as of April 21, 2011 (the “Master Services Agreement”), via a
Participation Agreement, which will form the basis for the Parties understanding
with respect to the terms and conditions applicable to this Service Module.

 

  (b) Except as otherwise specified herein, this Service Module will incorporate
the terms of the Master Services Agreement.

 

  (c) The Parties wish to enter into this Service Module under and pursuant to
the Master Services Agreement to cover the certain custodial services described
in more detail in this Service Module, and the schedules hereto (the “Custodial
Services”).

 

1.2 Objectives. Each BTC Recipient and State Street agrees that the purposes and
objectives of the Master Services Agreement apply to this Service Module,
subject to the limitations set forth therein.

 

2. OVERVIEW AND STRUCTURE.

 

2.1 Overview. Subject to the terms and conditions of the Master Services
Agreement and this Service Module, as of the Service Module Effective Date,
State Street will provide the Custodial Services described in this Service
Module, and the schedules hereto to each BTC Recipient. This Service Module will
include the following Schedules:

 

  

Schedule 11-A

  BTC Recipients      

Schedule 11-B

  Service Levels      

Schedule 11-C

  KPIs      

Schedule 11-D

  Fee Schedule   

 

3. DEFINITIONS.

 

3.1 Generally. Defined terms used in this Service Module and the Schedules
hereto and the Appendices thereto, have the meanings set forth in the Master
Services Agreement, unless otherwise defined in this Service Module.

 

1



--------------------------------------------------------------------------------

3.2 Defined Terms. Whenever used herein, the terms listed below will have the
following, meaning:

 

  (a) “1933 Act” will mean the United States Securities Act of 1933, as amended.

 

  (b) “Portfolio Security” will mean any Security owned by a BTC Recipient.

 

  (c) “Security” will have the same meaning as when such term is used in the
1933 Act including, without limitation, any note, stock, treasury stock, bond,
debenture, evidence of indebtedness, certificate of interest or participation in
any profit sharing agreement, collateral-trust certificate, pre-organization
certificate or subscription, transferable share, investment contract,
voting-trust certificate, certificate of deposit for a security, fractional
undivided interest in oil, gas, or other mineral rights, any put, call,
straddle, option, or privilege on any security, certificate of deposit, or group
or index of securities (including any interest therein or based on the value
thereof), or any put, call, straddle, option, or privilege entered into on a
national securities exchange relating to a foreign currency, or, in general, any
interest or instrument commonly known as a “security,” or any certificate of
interest or participation in, temporary or interim certificate for, receipt for,
guarantee of, or warrant or right to subscribe to, or option contract to
purchase or sell any of the foregoing, and futures, forward contracts and
options thereon.

 

4. TERM.

The term of this Service Module will commence on the Service Module Effective
Date and will continue until May 15, 2014, unless terminated earlier or extended
in accordance with the terms of this Service Module or the Master Services
Agreement. This Agreement shall terminate upon the termination of: (a) the
Master Services Agreement; or (b) the iGroup Module.

 

5. TERMS OF APPOINTMENT.

 

5.1 State Street Appointed as Custodian. Each BTC Recipient hereby appoints
State Street as a custodian of such BTC Recipient’s portfolio securities and
cash delivered to State Street as hereinafter described, and State Street agrees
to act as such upon the terms and conditions hereinafter set forth. For the
services rendered pursuant to this Service Module, the BTC Recipients agree to
pay to State Street fees as may be agreed to from time to time in writing
between the Parties. As custodian, State Street shall have general
responsibility for the safekeeping of all securities, cash and other property of
each BTC Recipient that are received by State Street. Except as otherwise
provided herein, State Street will receive and hold pursuant to the terms
hereof, in a separate account or accounts and physically segregated (solely with
respect to physical assets and only to the extent reasonably practicable) at all
times from those of other persons, any and all property which may be received by
it for the account of any BTC Recipient. All such property will be held or
disposed of by State Street only upon receipt of Proper Instructions (which may
be standing instructions), including with respect to the posting of initial or
variation margin from time to time identified by the BTC Recipient pursuant to
Proper Instructions.

 

5.2 Use of Depositories. State Street may deposit and/or maintain securities
owned by a BTC Recipient in a Depository in compliance with the conditions of
Rule 17f-4 under the 1940 Act.

 

6. SERVICE LEVELS.

Schedules 11-B and C set forth the Service Levels and Key Performance Indicators
applicable to the Services under this Service Module. State Street will perform
the Services under this Service Module in accordance with such Service Levels
and Key Performance Indicators and Section 3 of the Master Services Agreement.

 

2



--------------------------------------------------------------------------------

7. SEGREGATION AND REGISTRATION.

 

7.1 State Street will, upon receipt of Proper Instructions on behalf of the
applicable BTC Recipient, establish and maintain a segregated account or
accounts for and on behalf of such BTC Recipient, into which account or accounts
may be transferred cash and/or securities, including securities maintained in an
account by State Street: (a) in accordance with the provisions of any agreement
among the applicable BTC Recipient, State Street and a broker-dealer registered
under the Exchange Act and a member of FINRA or any futures commission merchant
registered under the Commodity Exchange Act, relating to compliance with the
rules of The Options Clearing Corporation and of any registered national
securities exchange (or the CFTC or any registered contract market), or of any
similar organization or organizations, regarding escrow or other arrangements in
connection with transactions by the BTC Recipient; (b) for purposes of
segregating U.S. cash, U.S. Government securities, or other U.S. securities in
connection with swaps or other transactions by such BTC Recipient related to an
ISDA Master Agreement; (c) for purposes of segregating U.S. cash or U.S.
Government securities in connection with options purchased, sold or written by
the BTC Recipient or commodity futures contracts or options thereon purchased or
sold by such BTC Recipient; (d) for the purposes of achieving the equivalent of
compliance by such BTC Recipient with the procedures required by 1940 Act
Release No. 10666, or any subsequent release of the SEC, or interpretative
opinion of the staff of the SEC, relating to the maintenance of segregated
accounts by registered investment companies; and (e) for any other purpose upon
receipt of Proper Instructions from or on behalf of such BTC Recipient.

 

7.2 Domestic securities held by State Street (other than bearer securities) will
be registered in the name of the applicable BTC Recipient or in the name of any
nominee of the applicable BTC Recipient or of any nominee of State Street which
nominee will be assigned exclusively to a BTC Recipient, unless such BTC
Recipient has authorized in writing the appointment of a nominee to be used in
common with other entities having the same commodity trading advisor or other
advisor as such BTC Recipient, or in the name or nominee name of any agent or in
the name or nominee name of any delegee of State Street that is properly
appointed. All securities accepted by State Street on behalf of a BTC Recipient
under the terms of this Service Module will be in “street name” or other good
delivery form.

 

8. REDEMPTIONS.

In the case of payment of assets of a BTC Recipient held by State Street in
connection with redemptions and repurchases by a BTC Recipient of outstanding
shares, State Street will rely on notification by such BTC Recipient’s transfer
agent (or equivalent) of receipt of a request for redemption before such payment
is made. Payment will be made in accordance with the organizational documents of
the applicable BTC Recipients from assets available for said purpose.

 

9. MAINTENANCE OF RECORDS.

 

9.1 State Street will create and maintain all records relating to its Services
and obligations under this Service Module in such manner as will meet the
obligations of each BTC Recipient under the State Street Laws and State Street
known laws. All such records will remain the property of the applicable BTC
Recipient and will at all times during the regular business hours of State
Street be open for inspection by duly authorized officers, employees, agents or
representatives of such BTC Recipient (including those of its commodity pool
operator and commodity trading advisor) and employees and agents of the SEC, the
CFTC and the National Futures Association. State Street will, at a BTC
Recipient’s request, supply such BTC Recipient with a tabulation of securities
owned by such BTC Recipient and held by State Street and will, when requested to
do so by such BTC Recipient, include certificate numbers in such tabulations.

 

3



--------------------------------------------------------------------------------

9.2 State Street will furnish each BTC Recipient with such daily information
regarding the cash, securities positions and activity of such BTC Recipient as
State Street and such BTC Recipient will from time to time agree.

 

9.3 State Street will provide each BTC Recipient, at such times as such BTC
Recipient may reasonably require, with reports by independent public accountants
on the accounting system, internal accounting control and procedures for
safeguarding securities, futures contracts and options on futures contracts,
including securities deposited and/or maintained in a U.S. Securities System or
a Foreign Securities System, relating to the services provided by State Street
under this Service Module; such reports, will be of sufficient scope and in
sufficient detail, as may reasonably be required by such BTC Recipient to
provide reasonable assurance that any material inadequacies would be disclosed
by such examination, and, if there are no such inadequacies, the reports will so
state.

 

9.4 State Street will assist generally in the preparation of reports to
shareholders and others, audits of accounts, and other ministerial matters of
like nature.

 

10. REPORTS.

State Street will provide each BTC Recipient with a 38a-1 certificate on a
quarterly basis, and a 38a-1 auditor’s report on at least an annual basis.

 

11. AGENTS AND SUB-CUSTODIANS WITH RESPECT TO PROPERTY OF THE PORTFOLIOS HELD IN
THE UNITED STATES.

 

11.1 State Street may employ agents in the performance of its duties hereunder,
including sub-custodians, provided that any such sub-custodian meets at least
the minimum qualifications required by Section 17(f)(1) of the 1940 Act to act
as a custodian of the property of the BTC Recipients held in the United States.
State Street will notify each affected BTC Recipient in writing of the identity
and the qualifications of such sub-custodians. State Street will be responsible
for the acts and omissions of its agents hereunder as if performed by State
Street hereunder. The employment of such agents will be in accordance with
Section 4.4 of the Master Services Agreement. Without limiting the foregoing,
certain duties of State Street hereunder may be performed by one or more
Affiliates of State Street.

 

11.2 Upon receipt of Proper Instructions, State Street may employ sub-custodians
selected by a BTC Recipient, provided that: (a) any such sub-custodian meets at
least the minimum qualifications required by Section 17(f)(1) of the 1940 Act to
act as a custodian of the property of such BTC Recipient held in the United
States. State Street will notify each affected BTC Recipient in writing of any
change in the identity and the qualifications of such sub-custodians. State
Street will not be responsible for the acts or omissions of sub-custodians
selected by or at the direction of a BTC Recipient. In addition, State Street
will not be permitted to use as sub-custodians entities that are affiliates of
the BTC Recipients. The BTC Recipients shall provide State Street with a current
list of the identities of their affiliates on a quarterly basis or more
frequently if such list of affiliates is revised during a quarter.

 

11.3 The BTC Recipients acknowledge that State Street may use domestic
Depositories and their related nominees to hold, receive, exchange, release,
lend, deliver and otherwise deal with Securities and to receive and remit, on
behalf of a BTC Recipient, all income and other payments thereon and to take all
steps necessary and proper in connection with the collection thereof.

 

4



--------------------------------------------------------------------------------

12. REPRESENTATIONS AND WARRANTIES.

State Street warrants that it has and will maintain at least the minimum
qualifications required by Section 17(f)(1) of the 1940 Act in connection with
acting as custodian of the Portfolio Securities of each BTC Recipient.

 

13. FEES, EXPENSES AND ADVANCES.

 

13.1 Fees and Expenses of State Street. Each BTC Recipient will pay State Street
the fees set forth in Schedule 11-D hereto for the Services provided by State
Street under this Service Module. Any payment obligations of any BTC Recipient
hereunder shall be deemed satisfied if paid by BlackRock Asset Management
International Inc. on their behalf.

 

13.2 Advances by State Street. State Street may, in its sole discretion, advance
funds on behalf of a BTC Recipient to make any payment permitted by this Service
Module upon receipt of any Proper Instruction required by this Service Module
for such payments. Should such a payment(s) with advanced funds, result in an
overdraft (due to insufficiencies of a BTC Recipient’s account with State
Street, or for any other reason) any such overdraft or related indebtedness will
be deemed a loan made by State Street to the BTC Recipient payable on demand and
bearing interest from the date incurred at the rate agreed upon by State Street
and the BTC Recipients as of the date hereof. Each BTC Recipient agrees that
State Street shall have a continuing lien and security interest to the extent of
any overdraft or indebtedness, in and to any property at any time held by it for
such BTC Recipient’s benefit or in which the BTC Recipient has an interest and
which is then in State Street’s possession or control (or in the possession or
control of any third party acting on State Street’s behalf). Each BTC Recipient
authorizes State Street, in its sole discretion, at any time to charge any
overdraft or indebtedness, together with interest due thereon against any
balance of account standing to the credit of such BTC Recipient on State
Street’s books.

 

14. MISCELLANEOUS

 

14.1 Notices. Any formal notice, consent, approval, acceptance, agreement or
other communication given pursuant to this Service Module will be in writing and
will be effective either when delivered personally to the Party for whom
intended, facsimile (with confirmation of delivery), or overnight delivery
services (with confirmation of delivery) (unless delivered after normal business
hours, in which case it will be deemed the next Business Day), addressed to such
Parties as specified below. A Party may designate a different address by notice
to the other Party given in accordance herewith.

 

 

For a BTC Recipient:

  

BlackRock Asset Management International Inc.

400 Howard Street

San Francisco, CA 94105

 

With Copy To:

  

BlackRock Fund Advisors

400 Howard Street

San Francisco, CA 94105

 

5



--------------------------------------------------------------------------------

 

For State Street:

  

State Street Bank and Trust Company

800 Boylston Street

Boston, MA 02116

Facsimile: (617) 662-8427

Attention: Michael Fontaine, Senior Vice President

 

With Copy To:

  

State Street Bank and Trust Company

GSA Legal Division

2 Avenue de Lafayette – 2nd Floor

Boston, MA 02111

Facsimile: (617) 662-2702

Attention: Senior Managing Counsel, Legal Department

 

14.2 Survival. Notwithstanding anything to the contrary in this Service Module,
each Party’s obligations under Sections 9 and 14 hereof will continue and remain
in full force and effect after the termination of this Service Module. In
addition, Sections 1, 2, 3 and 5 through 13 will continue and remain in full
force and effect during the period during which State Street is required to
provide Disengagement Assistance with respect to the Services hereunder after
termination or expiration of this Service Module.

 

14.3 Single Agreement. This Service Module (including any exhibits, appendices
and schedules hereto), together with the iGroup Module, the License Agreements
and the Master Services Agreement, including any exhibits, appendices and
schedules thereto, constitutes the entire agreement between State Street and the
BTC Recipients as to the subject matter hereof and supersedes any and all
agreements, representations and warranties, written or oral, regarding such
subject matter made prior to the time at which this Service Module has been
executed and delivered between State Street and the BTC Recipients.

 

14.4 Prior Service Modules. This Service Module supersedes and terminates, as of
the date hereof, all prior service modules for custodial services between State
Street and the parties identified as BTC Recipients on Schedule 11-A hereto.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Service Module to be
executed in their names and on their behalf under their seals by and through
their duly authorized officers, as of the day and the year first above written.

 

EACH BTC RECIPIENT LISTED ON SCHEDULE 11-A (1)

     STATE STREET BANK AND TRUST COMPANY By: BlackRock Asset Management
International Inc., its manager     

/s/ Jack Gee

    

/s/ Michael F. Rogers

Name:   Jack Gee

Title:     Managing Director

    

Name:   Michael F. Rogers

Title:     Executive Vice President

EACH BTC RECIPIENT LISTED ON SCHEDULE 11-A (2)

    

By: BlackRock Institutional Trust Company, N.A., as trustee

    

/s/ Jack Gee

    

Name:   Jack Gee

Title: Managing Director

    

 

7



--------------------------------------------------------------------------------

SCHEDULE 11-A

TO

SERVICE MODULE

FOR

CUSTODIAL SERVICES

(BTC RECIPIENTS)

SCHEDULE 11-A (1)

iShares® S&P GSCI™ Commodity Indexed Investing Pool LLC

SCHEDULE 11-A (2)

iShares® S&P GSCI™ Commodity Indexed Trust

 

1